Title: To Thomas Jefferson from Gideon Fitz, 10 February 1807
From: Fitz, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington M.T. Feb. 10th. 1807
                        
                        If Isaac Briggs Esqr. is not in the City of Washington or near to it when this comes to hand, the President
                            of U.S. is hereby authorised, and solicited to open the enclosed letter which is to the address of Mr. Briggs.
                        Mr. Briggs left this about 18th. November, it is believed, with dispatches from General Wilkinson, to the
                            President of the U.S.—We have not heard of him since, and are solicitous about him.
                        If Mr. Briggs Should be in the city, or near at hand on the arrival of this; the President is respectfully
                            solicited to convey the enclosed letter to him.
                        I believe, Mr. Briggs’s rout, was through the state of Georgia. 
                  I am Sir, With due respect, your Obt. sert.
                        
                            Gideon Fitz
                            
                        
                    